EXHIBIT 10.48
December 17, 2010
Via Hand Delivery
Patricia Fili-Krushel
1155 Park Ave.
New York, NY 10128
Re: Offer of Employment with NBC Universal
Dear Pat:
This letter (“Letter Agreement”) will confirm our recent discussions regarding
the offer of employment for the position of Chief Administrative Officer that
you have received from NBC Universal and the employment agreement between you
and Time Warner Inc. (the “Company”) made November 3, 2008 and effective July 1,
2008 (the “Agreement”). As discussed, the term of your employment with the
Company continues through June 30, 2011 under the Agreement and Section 9.2 of
the Agreement prohibits you from rendering any services to, or acting in any
capacity for, any Competitive Entity during the term of employment or for a
twelve-month period following the termination of your employment with the
Company. You have requested that the Company agree to end the term of your
employment earlier by accepting your resignation and waive the non-competition
prohibition to allow you to accept the position of Chief Administrative Officer
of NBC Universal, an entity specified as a Competitive Entity.
The Company has considered your request and has decided to honor your request in
exchange for you agreeing to the provisions herein and executing the attached
release of claims against the Company (the “Release”). You and the Company,
intending to reflect our mutual understanding, hereby agree as follows:

  1.   The Company hereby accepts your resignation of employment effective
January 1, 2011 (the “Termination Date”) and waives your obligations under
Section 9.2 of the Agreement only as it relates to your acceptance of the offer
of employment and serving as the Chief Administrative Officer of NBC Universal.
You hereby resign as Executive Vice President, Administration of the Company as
well as any other officer, director or other positions you hold at affiliates of
the Company, in each case effective December 31, 2010. You hereby acknowledge
that, after December 31, 2010, you will not be serving at the request of the
Company as a director or in any other capacity of any other entity.     2.   You
acknowledge that, with the exception of accepting the offer of employment and
serving as the Chief Administrative Officer of NBC Universal, you will remain
obligated under Sections 9.2., 10 and 12 of the Agreement.

 



--------------------------------------------------------------------------------



 



  3.   You agree to cooperate with the Company in providing for an orderly
transition of your responsibilities through the Termination Date, which
cooperation shall include giving such assistance as may be reasonably requested
by the Company. After the Termination Date, such cooperation shall extend to
additional matters as reasonably requested by the Company from time to time,
including, without limitation, providing information reasonably requested to
enable the Company to comply with applicable securities laws and regulations and
providing assistance with respect to legal matters now pending or that may arise
about which you have knowledge by virtue of your employment with the Company    
4.   You agree that during the remainder of your employment and for a period of
one year following the Termination Date you shall not solicit and shall not
cause NBC Universal or any of its affiliates to solicit any person who was a
full-time employee of the Company at the date of such termination or within six
months prior thereto. Such prohibition shall not apply to your secretary or
executive assistant or to any other employee eligible to receive overtime pay.  
  5.   You acknowledge that your resignation releases the Company from any
further obligations to you under the Agreement, including the fact that you have
no further right to receive any compensation, payments or benefits from the
Company other than what is outlined in this Letter Agreement.     6.   The
Company has agreed that you will be paid a bonus for the year ending
December 31, 2010 under the Company’s Executive Incentive Plan, based on the
Company’s performance as certified by the Compensation and Human Development
Committee of the Board of Directors (the “Compensation Committee”) and your
individual performance rating, which will be at least 130, less withholdings and
deductions (the “Bonus Payment”). This payment will be made to you in a lump sum
at the same time bonuses are paid to executive officers of the Company, i.e.,
between January 1 and March 15, 2011, provided the Release is effective. If you
choose not to sign this letter or the Release or if you sign the Release but
revoke your consent to the Release within the applicable time period, you will
not be eligible for the Bonus Payment.     7.   You agree that prior to your
last day in the office you will bring your Company-issued Blackberry to the IT
Department so that the Company data can be removed from the device. You agree to
return all Company-issued equipment and Company property, including the
Company-issued Blackberry, to the Company prior to the Termination Date.     8.
  After the Termination Date, you shall not be entitled to any additional awards
or grants under any stock option, restricted stock units (“RSUs”), performance
stock units (“PSUs”) or other stock-based incentive plan and you shall not be
entitled to continue elective deferrals in or accrue additional benefits under
any qualified or nonqualified retirement programs maintained by the Company. At
the Termination Date, your rights to benefits and payments under any benefit
plans or any insurance or other death benefit plans or arrangements of the
Company shall be determined in accordance with the terms and provisions of such
plans. At the Termination Date, your rights to benefits and payment under any
stock option, RSU, and PSU granted by the Company shall be

 



--------------------------------------------------------------------------------



 



      determined in accordance with the terms and provisions of the plans and
any agreements under which such stock options, RSUs or PSUs were granted. The
applicable treatment is set forth below.

  9.   At the Termination Date, because you satisfy the requirements for
“retirement treatment” under the applicable stock option agreements, any stock
options to purchase Time Warner common stock that have not vested as of the
Termination Date will vest and all vested stock options to purchase Time Warner
common stock will remain exercisable for a period of five years after the
Termination Date, but not beyond their original expiration date.     10.   At
the Termination Date, because you satisfy the requirements for “retirement
treatment” under the applicable restricted stock units agreement, all RSUs will
vest , but the shares of Time Warner Common Stock underlying the vested RSUs
will not be paid to you until six months after the Termination Date because of
the requirements of Section 409A of the Internal Revenue Code.     11.   With
respect to PSUs, for all awards of PSUs, following the end of the performance
cycle for each outstanding grant of PSUs, a pro-rated portion of such grant will
vest based on the actual performance certified by the Compensation Committee and
the Termination Date in accordance with the terms of the applicable award
agreement and any shares paid out based on the performance level so certified
will be settled at the regular performance cycle end dates.     12.   In
February 2011 you will be eligible to elect continued coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”). You will receive
separate information regarding your option to continue health benefits.     13.
  You acknowledge that you will use all of your accrued vacation and personal
days prior to December 31, 2010.     14.   You acknowledge that Section 12.15 of
your Agreement is deleted in its entirety and the following Section 12.15 is
added to the Agreement: Survival. Sections 3.4, 8.3 and 9 through 12 shall
survive any termination of the term of employment by the Company for cause
pursuant to Section 4.1. Sections 3.4, 4.2, 4.4, 4.5, 4.6, 4.7, 5 and 8 through
12 shall survive any termination of the term of employment pursuant to
Sections 4.2, 5 or 6. Sections 3.4, 4.6, and 9 through 12 shall survive any
termination of the term of employment due to resignation.     15.   Except as
provided in Section 12.7 of the Agreement, any claims, controversies or disputes
arising out of or related to this Letter Agreement or the Release, the
interpretation, validity or enforceability of this Letter Agreement or the
Release, or the alleged breach of this Letter Agreement or the Release shall be
submitted to resolution in arbitration in accordance with the procedures set
forth in Section 12.8 of the Employment Agreement.

 



--------------------------------------------------------------------------------



 



  16.   This Letter Agreement, taken together with the Release and Agreement, as
modified by this Letter Agreement, constitute and contain the entire agreement
and understanding concerning your employment, termination from employment and
the other subject matters addressed herein between the parties and supersedes
and replaces all prior negotiations and all agreements proposed or otherwise,
whether written or oral, concerning the subject matters hereof. This is an
integrated document.     17.   This Letter Agreement may be executed in
counterparts, and each counterpart, when executed, shall have the efficacy of a
signed original. Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.     18.   This Letter Agreement shall be
governed by and construed and enforced in accordance with the substantive laws
of the State of New York applicable to agreements made and to be performed
entirely in New York.     19.   This Letter Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
will be interpreted in a manner intended to comply with Section 409A of the
Code. Notwithstanding anything herein or contained in the Agreement to the
contrary, (i) if at the Termination Date you are a “specified employee” as
defined in Section 409A of the Code (and any related regulations or other
pronouncements thereunder) and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company will defer the commencement of
the payment of any such payments or benefits hereunder or under the Agreement
(without any reduction in such payments or benefits ultimately paid or provided
to you) until the date that is six months following your termination of
employment with the Company (or the earliest date as is permitted under
Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to you hereunder or under the Agreement could cause the application
of an accelerated or additional tax under Section 409A of the Code, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A of the Code, or otherwise such
payment or other benefits shall be restructured, to the extent possible, in a
manner, determined by the Company, that does not cause such an accelerated or
additional tax. To the extent any reimbursements or in-kind benefits due to you
under this Letter Agreement or under the Agreement constitutes “deferred
compensation” under Section 409A of the Code, any such reimbursements or in-kind
benefits shall be paid to you in a manner consistent with Treas. Reg.
Section 1.409A-3(i)(1)(iv). Each payment made under this Agreement or under the
Agreement shall be designated as a “separate payment” within the meaning of
Section 409A of the Code. The Company shall consult with you in good faith
regarding the implementation of the provisions of this Section 12; provided that
neither the Company nor any of its employees or representatives shall have any
liability to you with respect to thereto.

 



--------------------------------------------------------------------------------



 



          If the foregoing accurately reflects our agreement, please so indicate
by signing where indicated below.
We wish you success in your future endeavors,

            Acknowledged and Agreed to             /s/ Patricia Fili-Krushel    
Patricia Fili-Krushel  

 



--------------------------------------------------------------------------------



 



         

RELEASE
In consideration of the payments made to you and the Company’s waiver of
Section 9.2 of the Employment Agreement(to allow you to take the Chief
Administrative Officer position at NBC Universal only) between you and TIME
WARNER INC. (the “Company”), One Time Warner Center, New York, New York 10019,
made November 3, 2008 and effective July 1, 2008, and the letter agreement (the
“Letter Agreement”) between You and the Company dated as of December 17, 2010
(as so amended, the “Agreement”), and in association with the termination of
your employment with the Company, You, being of lawful age, on behalf of
yourself and your heirs, executors, successors and assigns do hereby release and
forever discharge the Company, its successors, related companies, affiliates,
officers, directors, shareholders, subsidiaries, agents, employees, heirs,
executors, administrators, assigns, benefit plans (including but not limited to
the Time Warner Inc. Severance Pay Plan For Regular Employees), benefit plan
sponsors and benefit plan administrators, trustees and fiduciaries, and all of
their successors and assigns, in their individual and official capacities, of
and from any and all actions, causes of action, claims, or demands for general,
special or punitive damages, attorney’s fees, expenses, or other compensation or
damages (collectively, “Claims”), whether known or unknown, arising up to and
including the date you sign the Letter Agreement and this Release, which in any
way relate to or arise out of your employment with the Company or the
termination of Your employment, which You may now have under any federal, state
or local law, regulation or order, including without limitation, Claims related
to any stock options held by You or granted to You by the Company that are
scheduled to vest subsequent to Your termination of employment and Claims under
the Age Discrimination in Employment Act (with the exception of Claims that may
arise after the date I sign this Release), Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act of 1990, as amended, the Family and
Medical Leave Act, the Employee Retirement Income Security Act of 1974, the New
York State Human Rights Law, the New York City Human Rights Law (all as
amended), any Claim for severance or benefits or notice pay under any plan or
policy of the Company (other than for the enforcement of this Agreement, any
Claim under any whistleblower protection law, any Claim sounding in tort, any
Claim for breach of contract (express and implied), and any Claim for attorney’s
fees, costs, damages and equitable relief through and including the date of this
Release; provided, however, that the execution of this Release shall not prevent
You from bringing a lawsuit against the Company to enforce its obligations under
the Agreement and this Release.
Notwithstanding anything to the contrary, nothing in this Release shall prohibit
or restrict You from (i) making any disclosure of information required by law;
(ii) filing a charge with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal, state or
local regulatory or law enforcement agency or legislative body, any
self-regulatory organization, or the Company’s legal, compliance or human
resources officers; (iii) filing, testifying or participating in or otherwise
assisting in a proceeding relating to an alleged violation of any federal, state
or municipal law relating to fraud or any rule or regulation of the Securities
and Exchange Commission or any self-regulatory organization; or (iv) challenging
the validity of my release of claims under the Age Discrimination in Employment
Act. Provided, however, You acknowledge that You cannot recover any monetary
damages or equitable relief in connection with a charge brought by You or
through any action brought by a third party with respect to the Claims released
and waived in the Agreement. Further, notwithstanding the above, You are not
waiving or releasing: (i) any claims arising after the Effective Date of this
Agreement; (ii) any claims for enforcement of this Agreement; (iii) any

 



--------------------------------------------------------------------------------



 



rights or claims You may have to workers compensation or unemployment benefits;
(iv) claims for accrued, vested benefits under any employee benefit plan of the
Company in accordance with the terms of such plans and applicable law; and/or
(v) claims under the Fair Labor Standards Act or any claims or rights that
cannot be waived by law.
You agree that you are receiving valuable consideration in exchange for signing
the Letter Agreement and this Release that is more than what you are otherwise
entitled to under any policy or plan of or prior agreement with the Company. You
also acknowledge and agree that apart from the payments and benefits that you
will be eligible for and receive under the Letter Agreement, you have, as of the
date you signed the Letter Agreement and Release, received all compensation,
notice, leave and benefits due to you from the Company and that you are not
entitled to any other payment or benefit other than as set forth in the Letter
Agreement and this Release.
You further state that You have reviewed this Release, that You know and
understand its contents, and that You have executed it voluntarily.
You acknowledge that You have been given 21 days from the date You received a
copy of the Release to sign it. You also acknowledge that by signing this
Release You may be giving up valuable legal rights and that You have been
advised to consult with an attorney. You understand that You have the right to
revoke Your consent to the Release for seven days following Your signing of the
Release. You further understand that You cease to receive any payments or
benefits under this Agreement (except as set forth in Section 4.4 of the
Agreement) if You do not sign this Release or if You revoke Your consent to the
Release within seven days after signing the Release. The Release shall not
become effective or enforceable with respect to claims under the Age
Discrimination Act until the expiration of the seven-day period following Your
signing of this Release. To revoke, You send a written statement of revocation
by certified mail, return receipt requested, or by hand delivery. If You do not
revoke, the Release shall become effective on the eighth day after You sign it.
Accepted and Agreed to:

                  /s/ Patricia Fili-Krushel     
Patricia Fili-Krushel
            Dated:    January 4, 2011         
 
         

 